COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Patrick Campbell v. The State of Texas
Appellate case number:      01-20-00494-CR
Trial court case number:    10-CR-3689
Trial court:                122nd District Court of Galveston County

       This appeal was abated pursuant to a January 12, 2021 order of this Court, because
appellant, Patrick Campbell, incarcerated and proceeding pro se, did not file a brief by the
deadline to do so. See TEX. R. APP. P. 10.5(b), 38.8(b)(2), (3). In our abatement order, we
directed the trial court to conduct a hearing with a representative of the Galveston County
District Attorney’s Office and appellant to determine, among other things, whether
appellant wished to continue to prosecute the appeal, and if so, whether appellant is entitled
to court-appointed counsel on appeal.
       We further directed the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings and recommendations, and the court reporter to file a
supplemental reporter’s record of the ordered hearing, with this Court within thirty days of
the date of our order. The trial court held the ordered hearing on January 27, 2021. A
supplemental reporter’s record including a transcript of the hearing was filed with this
Court on January 28, 2021, and a supplemental clerk’s record was filed on January 29,
2021.
        The supplemental clerk’s record contains an “Abatement Order Hearing Findings
and Recommendations,” outlining the items determined during the January 27, 2021
hearing, including that appellant wishes to prosecute the appeal, that he is indigent and
entitled to court-appointed counsel, and that the trial court would appoint appellant counsel
on appeal. The supplemental clerk’s record also includes a January 27, 2021 “Notice of
Appointment,” appointing Megan S. Jones as appellant’s counsel on appeal.
       Accordingly, we reinstate this case on the Court’s active docket. We further set
a deadline for appellant’s brief to be filed no later than thirty days from the date of
this order.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris__________
                  Acting individually  Acting for the Court

Date: ___April 22, 2021_____